UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1831



In Re:   JAMES CHRISTOPHER ANDERSON, on behalf of himself
and all others similarly situated,

                Petitioner.



      On Petition for Writ of Mandamus.        (5:08-ct-03046-D)


Submitted:   October 14, 2008               Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Christopher Anderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James       Christopher         Anderson          petitions        for     a     writ   of

mandamus, seeking an order that North Carolina allow conjugal

visits for its married prisoners.                             Mandamus is a drastic remedy

to be used only in extraordinary circumstances.                                     Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).                                     “The courts are

extremely reluctant to grant a writ of mandamus.”                                         In re Ford

Motor   Co.,     751       F.2d     274,       275       (8th    Cir.       1984).        In    seeking

mandamus relief, Anderson carries the heavy burden of showing

that    he     has    no    other        adequate          means       to    obtain       the    relief

requested,       and    that      his      right         to     such    relief       is    clear       and

indisputable.          In re First Fed. Sav. & Loan Ass’n v. Baker, 860

F.2d    135,    138     (4th      Cir.      1988).              The    Constitution           does     not

guarantee       conjugal          visitation               privileges          to       incarcerated

persons.         Turner        v.        Safley,         482     U.S.       78,     95-96       (1987).

Accordingly, we deny the mandamus petition.                                    We dispense with

oral    argument       because           the    facts         and      legal      contentions          are

adequately       presented          in    the    materials             before       the    court       and

argument would not aid the decisional process.

                                                                                   PETITION DENIED




                                                     2